Citation Nr: 1001651	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to a compensable disability evaluation for 
the Veteran's left (minor) hand palmar surface laceration 
residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The Veteran had active service from January 1968 to December 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Buffalo, New York, Regional Office (RO) which, in pertinent 
part, tacitly determined that new and material evidence had 
not been received to reopen the Veteran's claim of 
entitlement to service connection for chronic posttraumatic 
stress disorder (PTSD) and denied an increased disability 
evaluation for the Veteran's left (minor) hand palmar surface 
laceration residuals.  In November 2006, the Board determined 
that new and material evidence had been received to reopen 
the Veteran's claim of entitlement to service connection for 
chronic PTSD and remanded the issues of service connection 
for chronic PTSD and an increased evaluation for his left 
hand palmar surface laceration residuals to the RO for 
additional action.  


REMAND

In August 2009, additional VA clinical documentation dated 
between August 1990 and July 1991 and clinical documentation 
from the F. F. Thompson Hospital dated in September 1998 was 
incorporated into the record.  In December 2009, the 
accredited representative expressly did not waive RO review 
of the additional documentation and requested that the Board 
remand the Veteran's claims to the RO so that such a review 
could be conducted.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the Veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  

In addition, with respect to the claim for service connection 
for PTSD, as was noted in the Board's previous remand, the 
Veteran's stressors include being subject to rocket attacks 
while transporting and placing generators at Hill 27, An Hoa, 
and Da Nang, which caused him to be afraid.  Upon further 
consideration, based on the Veteran's statements and unit 
attachment in Vietnam, this stressor may be capable of 
verification with the United States Army & Joint Services 
Records Research Center (JSRRC), and an effort at 
verification should be made on this basis.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (mortar/rocket attack may 
in some cases be a satisfactory stressor for PTSD).  More 
specifically, the Board finds that the unit history for the 
Marine Air Support Squadron (MASS)-3, Marine Air Control 
Group (MACG)-18, 1st Marine Aircraft Wing (MAW) for the 
period of March 1969 to January 1970 should be obtained and 
associated with the claims file in an effort to verify the 
Veteran's above-described stressor.  

Further, the Board notes that the record also reflects 
diagnoses that include depressive disorder.  Thus, since 
there are psychiatric diagnoses other than PTSD, the Board 
finds that a claim for service connection for the same has 
been raised and is properly before the Board.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (Although the Veteran's 
claim identifies a specific diagnosis, it cannot be a claim 
limited only to that diagnosis, but must rather be considered 
a claim for any related disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that 
the Secretary obtains in support of the claim.).

On remand, a VA psychiatric examination is therefore required 
in order to clarify if the Veteran has depression, or any 
other acquired psychiatric condition beyond that of PTSD, and 
if so, whether there exists a relationship between such 
condition and service.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact JSRRC and obtain and 
associate with the claims file the unit 
history for the Marine Air Support 
Squadron (MASS)-3, Marine Air Control 
Group (MACG)-18, 1st Marine Aircraft Wing 
(MAW) for the period of March 1969 to 
January 1970.  Any and all responses, 
including negative responses, must be 
associated with the claims file.

2.  Thereafter, schedule the Veteran for 
a VA psychiatric examination for the 
purpose of ascertaining whether PTSD is 
found to be present, or any other 
acquired psychiatric disorder, such as 
depression, is related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined is/are established 
by the record, including being subjected 
to rocket attacks or incoming fire, or 
any other confirmed stressors, 
considering review of the Veteran's 
above-described unit history.  The 
examiner must be instructed that only 
that/those event(s) may be considered for 
the purpose of determining whether the 
Veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD 
contained in the American Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  The 
examination report should include a 
detailed account of all of the pathology 
present.  Any further special studies, 
including psychological studies, should 
be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
whether PTSD can be related to a verified 
in-service stressor.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
such as depression, the examiner should 
offer an opinion as to the etiology of 
the non-PTSD psychiatric disorder, to 
include whether it is at least as likely 
as not that any currently demonstrated 
psychiatric disorder, beyond that of 
PTSD, is related to the Veteran's 
military service.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

3.  Readjudicate the issues of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, and a compensable evaluation for 
his left (minor) palmar surface 
laceration scar residuals, considering 
all evidence added to the record since 
the August 2009 supplemental statement of 
the case.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

